Exhibit 10.1

LOGO [g161809ex101.jpg]

Rule 10b5-1 Trading Plan

This Trading Plan (the “Trading Plan”) is entered into on March 9, 2011
(“Seller’s Adoption Date”) between Harry O. Nicodemus IV (“Seller”) and UBS
Financial Services Inc. (“UBSFS”) for the purpose of selling shares of common
stock (“Stock”) of Omega Protein Corporation (“Issuer”), OME (Ticker),
including; Stock that the Seller has the right to acquire under outstanding
stock options (“the Options”); Stock that is acquired by Seller pursuant to the
Issuer’s employee stock purchase plan (the “ESPP Stock”); Stock that is acquired
upon vesting of outstanding restricted stock units/awards from Issuer
(“RSUs/RSAs”); and, Stock that is acquired upon vesting of outstanding
performance share awards from Issuer (“PSAs”) listed on Exhibit A, in accordance
with Rule 10b5-1(c)(1) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

Seller and UBSFS agree as follows:

1. Specific Plan of Sale. UBSFS, acting as agent, agrees to effect sales of
Stock on behalf of Seller in accordance with the specific instructions set forth
in Exhibit A (the “Trading Instructions”). UBSFS’s obligations under this
Trading Plan will not take effect until UBSFS approves and accepts this Trading
Plan.

2. Fees/Commissions. Seller shall pay UBSFS $0.10 per share of Stock sold; with
such amounts to be deducted by UBSFS from the proceeds of sales under this
Trading Plan.

 

3. Seller’s Representations and Warranties. Seller represents and warrants that:

(a) Seller is not aware of any material nonpublic information concerning Issuer
or any securities of Issuer;

(b) Seller is entering into this Trading Plan in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b5-1;

(c) Seller has informed Issuer of this Trading Plan and has furnished Issuer
with a copy, and Seller has determined that this Trading Plan is consistent with
Issuer’s insider trading policy;

(d) Seller has disclosed to UBSFS any agreements that Seller is currently party
to, or within the past 60 days, has been party to, with another broker, dealer
or financial institution (each, a “Financial Institution”) entered into for the
purpose of establishing a trading plan that complies with Rule 10b5-1;

(e) Seller is not subject to any legal, regulatory or contractual restriction or
undertaking that would prevent UBSFS from conducting sales in accordance with
this Trading Plan;

(f) the Stock to be sold under this Trading Plan is owned free and clear by
Seller and is not subject to any liens, security interests or other encumbrances
or limitations on dispositions, other than those imposed by Rule 144 or Rule
145, if applicable;

(g) Seller has had an opportunity to consult with Seller’s own advisors as to
the legal, tax, financial and other aspects of this Trading Plan, including this
Trading Plan’s compliance with Rule 10b5-1 and applicable state law. Seller has
not received or relied on any representations from UBSFS concerning this Trading
Plan’s compliance with Rule 10b5-1.

 

4. Agreements by Seller. Seller acknowledges and agrees to the following
provisions:

(a) Brokerage Account. Seller shall open a sole-purpose UBSFS brokerage account
in the name of and for the benefit of Seller (the “Plan Account”), prior to
acceptance and approval of this Trading Plan by UBSFS 10b5-1 Group.

(b) Delivery of Stock. Seller shall deliver all shares of Stock to be sold
pursuant to this Trading Plan into the Plan Account prior to the commencement of
any sales under this Trading Plan. This excludes any Options, PSAs, RSAs, RSUs,
or ESPP shares to be sold under the plan listed in Exhibit A. If the Sale Amount
is designated as an aggregate dollar amount, Seller agrees to deliver shares of
Stock in an amount to be agreed upon by Seller and UBSFS as sufficient to effect
sales anticipated under this Trading Plan, and upon notification from UBSFS that
the number of shares of Stock in the Plan Account is less than the number of
shares that UBSFS estimates remain to be sold pursuant to this Trading Plan,
Seller agrees to deliver promptly to the Plan Account the number of shares of
Stock specified by UBSFS as necessary to eliminate this shortfall.



--------------------------------------------------------------------------------

(c) Hedging Transactions. While this Trading Plan is in effect, Seller shall
comply with the prohibition set forth in Rule 10b5-1(c)(1)(i)(C) against
entering into or altering a corresponding or hedging transaction or position
with respect to the Stock.

(d) Notice to UBS Financial Services Inc. Seller shall notify UBSFS to terminate
or suspend sales, as appropriate, as soon as practicable upon the occurrence of
any of the events contemplated in paragraph 7(a) or (b) or paragraph 8(c).

(e) Communications. Seller shall not, directly or indirectly, communicate any
material nonpublic information relating to the Stock or Issuer to any employee
of the UBSFS 10b5-1 Group or any UBSFS Financial Advisor.

(f) Compliance with Applicable Laws and Required Exchange Act Filings. Seller
shall comply with all applicable laws, rules and regulations, and Seller shall
make all filings required under Sections 13 and 16 of the Exchange Act in a
timely manner.

(g) No Influence. Seller does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect sales of Stock pursuant to this
Trading Plan.

(h) Stock Non-Marginable. The Stock is not marginable and may not be used by
Seller as collateral for any purpose.

(i) Execution, Average Pricing and Pro Rata Allocation of Sales. UBSFS may sell
Stock on any national securities exchange, in the over-the-counter market, on an
automated trading system or otherwise. UBSFS or one of its affiliates may make a
market in the Stock and may act as principal in executing sales under the
Trading Plan. To the extent that UBSFS administers other trading plans relating
to Issuer’s securities, UBSFS may aggregate orders for Seller with orders under
other sellers’ trading plans for execution in a block and allocate each
execution on a pro rata basis to each seller. In the event of partial execution
of block orders, UBSFS shall allocate the proceeds of all Stock actually sold on
a particular day pursuant to all Rule 10b5-1 trading plans concerning Issuer’s
securities that UBSFS manages pro rata based on the ratio of (x) the number of
shares to be sold pursuant to the order instructions of each Trading Plan to
(y) the total number of shares to be sold under all Trading Plans having the
same type of order instructions.

(j) Exclusivity. Until this Trading Plan has been terminated, Seller shall not
enter into any agreement with, give any instructions to, or adopt a plan for
trading with another Financial Institution with respect to purchase or sale of
the Stock or the Options that are referenced in Exhibit A of the plan, for the
purpose of establishing a trading plan that complies with Rule 10b5-1.

(k) Acknowledgment of Relief from Obligation to Effect Sales. UBSFS shall be
relieved of its obligation to sell Stock as otherwise required by paragraph 1
above at any time when:

(i) UBSFS has determined that (A) it is prohibited from doing so by a legal,
contractual or regulatory restriction applicable to it or its affiliates or to
Seller or Seller’s affiliates; or (B) a material adverse change in the financial
markets, in the market activity in the Stock or in the internal systems of UBSFS
or one of its affiliates, an outbreak or escalation of hostilities or other
crisis or calamity has occurred (in each case, the effect of which is such as to
make it, in the sole judgment of UBSFS, impracticable for UBSFS to sell Stock);
or (C) a trading suspension with respect to the Stock by the Securities and
Exchange Commission or the primary listed exchange or a delisting of the Stock
or a banking moratorium has occurred; if UBSFS cannot effect a sale for any of
such reasons, UBSFS shall effect such sale as promptly as practical after the
cessation or termination of such cause, subject to the restrictions set forth in
paragraph 1 of Exhibit A;

(ii) This Trading Plan is suspended in accordance with paragraph 7 below;

(iii) This Trading Plan is terminated in accordance with paragraph 8 below;

5. Rule 144 and Rule 145. With respect to sales of Stock subject to Rule 144 or
Rule 145, Seller and UBSFS agree to comply with the following provisions:

(a) Agreements by Seller Regarding Rule 144 and Rule 145.

(i) Seller agrees not to take, and agrees to cause any person or entity with
which Seller would be required to aggregate sales of Stock pursuant to Rule
144(a)(2) or (e) not to take, any action that would cause the sales hereunder
not to meet all applicable requirements of Rule 144 or Rule 145.



--------------------------------------------------------------------------------

(ii) Seller agrees to complete, execute and deliver to UBSFS Forms 144 for sales
to be effected under the Trading Plan at such times and in such numbers as UBSFS
shall request. Seller hereby grants UBSFS a power of attorney to complete and
file on behalf of Seller any required Forms 144. The remarks section of each
Form 144 filed shall include a statement to the effect that the shares covered
by the Form 144 are being sold pursuant to a Rule 10b5-1 trading plan dated as
of the date hereof, and the representation regarding the seller’s knowledge of
material nonpublic information speaks as of that plan adoption date.

(iii) Seller agrees to complete, execute and deliver to UBSFS Rule 144 Seller’s
Representation Letters (in the form attached as Exhibit C) for sales to be
effected under the Trading Plan at such times and in such numbers as UBSFS shall
request.

(iv) Seller agrees to notify 10b5-1 Group of UBSFS immediately if there is any
change in Seller’s employment, affiliate or non-affiliate status.

(b) Agreements by UBSFS Regarding Rule 144 and Rule 145.

(i) UBSFS agrees to conduct all sales pursuant to the Trading Plan in accordance
with the manner of sale requirement of Rule 144. UBSFS shall not affect any
sales that it knows would exceed the then-applicable volume limitation under
Rule 144.

(ii) UBSFS agrees to file such Forms 144 furnished by Seller pursuant to
paragraph 5(a)(ii) on behalf of Seller as required by applicable law.

(iii) UBSFS agrees to submit such Rule 144 Seller’s Representation Letters
furnished by Seller pursuant to paragraph 5(a)(iii) on behalf of Seller as
required by Issuer’s transfer agent.

6. Options. If applicable, Seller and UBSFS agree to the provisions regarding
the exercise of Options contained in Exhibit A.

(a) Seller’s Representations and Warranties.

(i) Seller represents and warrants that the Options listed in Exhibit A are held
free and clear without liens, security interests or other encumbrances or
limitations on exercise of the vested portion thereof, other than the
requirement that Seller comply with the exercise provisions of such Options; and

(ii) The shares of Stock acquired through exercise of the Options shall be held
free and clear by Seller without liens, security interests or other encumbrances
or limitations on disposition.

(b) Delivery.

(i) Seller agrees to complete, execute and deliver to UBSFS Stock Option
Exercise Notices, in the form provided by Issuer, for the exercise of Options
pursuant to the Trading Plan at such times and in such numbers as UBSFS shall
request. Seller hereby authorizes UBSFS to deliver such Stock Option Exercise
Notices to Issuer on Seller’s behalf as necessary to effectuate such exercises
and settle the sales of Stock underlying such Options under the Trading Plan.
Seller agrees to make appropriate arrangements to ensure that Stock received
upon the exercise of Options shall be delivered to the Plan Account promptly
after Issuer’s receipt of the applicable Stock Option Exercise Form.

(ii) UBSFS shall be relieved of its obligation to exercise Options and sell
Stock as otherwise required at any time when Seller has failed to deliver Stock
Options Exercise Notices or underlying shares.

(c) Exercise.

(i) UBSFS shall exercise a sufficient number of Options to effect such sales in
the manner specified in Exhibit A.

(ii) UBSFS shall, in connection with the exercise of Options, remit to Issuer
the exercise price along with such amounts as may be necessary to satisfy
withholding obligations. These amounts shall be deducted from the proceeds of
sale of the Stock, together with late fees, if applicable.

(iii) UBSFS shall in no event exercise any Option if, at the time of exercise,
the cost of the Option exercise (plus fees and commissions) is equal to or
greater than the market value of the Stock.



--------------------------------------------------------------------------------

7. Suspension. Sales under this Trading Plan shall be suspended as follows:

(a) Promptly after the date on which UBSFS receives notice from Seller or Issuer
of legal, contractual or regulatory restrictions applicable to Seller or
Seller’s affiliates that would prevent UBSFS from selling Stock under this
Trading Plan (such notice merely stating that there is a restriction applicable
to Seller without specifying the reasons for the restriction), including a
restriction based on Seller’s awareness of material nonpublic information in
connection with a tender offer for Issuer’s securities (transactions on the
basis of which Rule 14e-3 of the Exchange Act could be violated). The Seller or
the Issuer will notify UBSFS in writing of its intention and specify the
beginning date and the ending date, to the extent that it’s known, of the
suspension or temporary withdrawal period. The notice shall be provided no less
than two (2) business days prior to beginning or end of suspension date.

(b) In the event of a Qualifying Securities Offering, promptly after the date on
which UBSFS receives notice from Issuer or Seller of the Suspension Date until
UBSFS receives notice from Issuer or Seller of the Resumption Date; provided,
however, that (i) Seller certifies that Seller has no control over the
Suspension Date or the Resumption Date, and (ii) if Seller is unable to make
such certification then this paragraph shall result in a termination of the
Trading Plan, rather than suspension.

“Qualifying Securities Offering” means any offering of securities of Issuer for
cash in which the lead underwriter, lead manager, initial purchaser, placement
agent or other entity performing a similar function (each, an “Underwriter”)
requires Seller to agree to restrict Seller’s ability to effect Sales pursuant
to this Trading Plan.

“Suspension Date” means the date on which a preliminary prospectus, offering
memorandum, offering circular or other disclosure document (each, a “Preliminary
Offering Document”) is first used to market securities of Issuer by the
Underwriter, or if a Preliminary Offering Document is not used, the date on
which the underwriting agreement, purchase agreement, placement agent agreement
or similar agreement (each, an “Underwriting Agreement”) is entered into by the
Underwriter and Issuer.

“Resumption Date” means the day immediately following the expiration of the time
period during which Seller was restricted from effecting Sales pursuant to this
Trading Plan in accordance with the Underwriting Agreement.

(c) In the event that the UBSFS 10b5-1 Group becomes aware of material nonpublic
information concerning Issuer or the Stock, UBSFS may be required by applicable
law or, in its sole discretion, find it advisable, to suspend sales under this
Trading Plan. In such case, UBSFS shall promptly notify Seller of the suspension
of sales under this Trading Plan.

8. Termination. This Trading Plan will terminate on the earliest to occur of the
following:

(a) at the close of trading on March 8, 2012;

(b) promptly after the date on which UBSFS receives notice from Seller of the
termination of this Trading Plan, in which case, Seller agrees to notify the
Issuer promptly of such termination;

(c) upon the reasonable determination by UBSFS, or promptly after the reasonable
determination by Seller and notice to UBSFS, that this Trading Plan does not
comply with Rule 10b5-1;

(d) promptly after the date UBSFS is notified of the death of Seller;

(e) immediately in the event that Seller fails to deliver any Stock pursuant to
paragraph 4(b) or fails to satisfy the delivery requirements with respect to
Options set forth in Exhibit D; or

(f) the date that the aggregate number of shares of Stock sold pursuant to this
Trading Plan reaches 74,200 shares.

9. Confidentiality. UBS Financials Services, Inc. will maintain the
confidentiality of this Plan and will not disclose the specific terms of this
Plan to any person or entity, except: (i) to those persons who reasonably need
to know the information in the execution and administration of the Trading Plan;
(ii) to respond to any inquiry from the Security and Exchange Commission, FINRA,
NYSE or any other self-regulatory organization, any State securities regulator,
or any other governmental authority regarding the Trading Plan,

(iii) to any other person or entity to the extent such disclosure is required by
law or by a subpoena issued by a court of competent jurisdiction.



--------------------------------------------------------------------------------

10. Indemnification; Limitation of Liability.

(a) Indemnification.

(i) Seller agrees to indemnify and hold harmless UBSFS and its directors,
officers, employees and affiliates from and against all claims, losses, damages
and liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) (collectively, “Losses”) arising out of or attributable to
(A) UBSFS’s actions taken or not taken in compliance with this Trading Plan,
(B) any breach by Seller of this Trading Plan (including Seller’s
representations and warranties hereunder), or (C) any violation by Seller of
applicable laws or regulations. This indemnification shall survive termination
of this Trading Plan.

(ii) UBSFS agrees to indemnify and hold harmless Seller from and against all
Losses arising out of or attributable to the gross negligence or willful
misconduct of UBSFS in connection with this Trading Plan.

(b) Limitation of Liability.

(i) Notwithstanding any other provision hereof, UBSFS shall not be liable to
Seller, and Seller shall not be liable to UBSFS, for: (A) special, indirect,
punitive, exemplary or consequential damages, or incidental losses or damages of
any kind, even if advised of the possibility of such losses or damages or if
such losses or damages could have been reasonably foreseen; or (B) any failure
to perform or to cease performance or any delay in performance that results from
a cause or circumstance that is beyond its reasonable control, including, but
not limited to, failure of electronic or mechanical equipment, strikes, failure
of common carrier or utility systems, severe weather, market disruptions or
other causes commonly known as “acts of God”.

(ii) Notwithstanding any other provision hereof, UBSFS shall not be liable to
Seller for (A) the exercise of discretionary authority or discretionary control
under this Trading Plan, if any, or (B) any failure to effect a sale required by
paragraph 1, except for failures to effect sales as a result of the gross
negligence or willful misconduct of UBSFS

11. Agreement to Arbitrate. Any dispute between Seller and UBSFS arising out of,
relating to or in connection with this Trading Plan or any transaction relating
to this Trading Plan shall be determined only by arbitration as provided in the
UBSFS brokerage account agreement referred to in paragraph 4(a).

12. Notices.

(a) All notices to UBSFS under this Trading Plan shall be provided in writing to
the 10b5-1 Group of UBSFS by facsimile at fax number                     .

(b) All notices to Seller under this Trading Plan shall be provided by mail to
the address below:

(c) UBSFS will provide notification of all sales of Stock and exercise of
Options under this Trading Plan to Seller and to Issuer by e-mail at the below
addresses by 6 p.m. (ET) on the date of execution on a best efforts basis, with
a final report by 12 p.m. (ET) on the following business day. Seller and Issuer
agree to notify UBSFS in writing of any changes to the contact information
provided.



--------------------------------------------------------------------------------

13. Amendments and Modifications. This Trading Plan and the Exhibits hereto may
be amended by Seller only upon the written consent of UBSFS and receipt by UBSFS
of the following documents, each dated as of the date of such amendment:

(a) a certificate signed by Seller, certifying that the representations and
warranties of Seller contained in this Trading Plan are true at and as of the
date of such certificate as if made at and as of such date; and

(b) an issuer certificate completed by Issuer substantially in the form of
Exhibit B.

14. Inconsistency with Law. If any provision of this Trading Plan is or becomes
inconsistent with any applicable present or future law, rule or regulation, that
provision will be deemed modified or, if necessary, rescinded in order to comply
with the relevant law, rule or regulation. All other provisions of this Trading
Plan will continue and remain in full force and effect.

15. Governing Law. This Trading Plan shall be governed by and construed in
accordance with the internal laws of the State of New York.

16. Entire Agreement. This Trading Plan, including Exhibits, and the brokerage
account agreement referred to in paragraph 4(a) above, constitute the entire
agreement between the parties with respect to this Trading Plan and supersede
any prior agreements or understandings with regard to this Trading Plan.

17. Counterparts. This Trading Plan may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument; provided, however that
(i) Seller’s Adoption Date is the same date that Seller signed this Trading Plan
and its Exhibits, (ii) the Trading Plan Effective Date may be no sooner than two
weeks following the Seller’s Adoption Date, (iii) the Issuer’s Certification
Date, as defined in Exhibit B, may not be earlier than the Seller’s Adoption
Date, and (iv) UBSFS will not approve and accept this Trading Plan on any date
that is prior to the Seller’s Adoption Date or the Issuer’s Certification Date.

NOTICE: THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE IN PARAGRAPH 11.

IN WITNESS WHEREOF, the undersigned have signed this Trading Plan as of the date
specified below.

HARRY O. NICODEMUS IV

Name: Harry O. Nicodemus IV March 9, 2011

NOTICE: Signature date above must be the same as Seller’s Adoption Date as
defined in the opening section of this Trading Plan.

ACCEPTED BY: UBS FINANCIAL SERVICES INC.

Name: Igor Shteyn Date Title: Executive Director

Name: Christopher DeLuca Date Title: Director